Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record neither anticipates nor renders obvious all of the limitations recited in the base claims, including:
● a topmost surface of the first conductive structure is below the topmost surface of the first dielectric layer, and wherein a slope of the sidewall of the first conductive structure is different from a slope of the sidewall of the first dielectric layer; a second dielectric layer over the first dielectric layer, wherein a bottommost surface of the second dielectric layer is below the topmost surface of the first dielectric layer; and a second conductive structure within the second dielectric layer, wherein the second conductive structure is in physical contact with the topmost surface of the first conductive structure and the sidewall of the first dielectric layer, and wherein a first portion of the sidewall of the first dielectric layer not covered by the second conductive structure is covered by the second dielectric layer (claim 1).
● a topmost surface of the first conductive structure and a topmost surface of the second conductive structure are below a topmost surface of the first dielectric layer, wherein a first portion of the first dielectric layer interposed between the first conductive structure and the second conductive structure has a trapezoidal shape, wherein the trapezoidal shape has symmetrical sidewalls, and wherein an entirety of each of sidewalls of the first portion of the first dielectric layer is planar; a second dielectric layer over the first dielectric layer, wherein a bottommost surface of the second dielectric layer is below the topmost surface of the first dielectric layer; and a third conductive structure embedded in the second dielectric layer, wherein the third conductive structure is in physical contact with the topmost surface of the first conductive structure and a first portion of a first sidewall of the first portion of the first dielectric layer, wherein the third conductive structure is in physical contact with the first dielectric material having the first composition, and wherein a second portion of the first sidewall of the first portion of the first dielectric layer not covered by the third conductive structure is covered by a dielectric material (claim 8).
● a topmost surface of the first conductive structure and a topmost surface of the second conductive structure are below the topmost surface of the first dielectric layer, wherein a slope of the sidewall of the first conductive structure is different from a slope of the first sidewall of the first dielectric layer, and wherein a slope of the sidewall of the second conductive structure is different from a slope of the second sidewall of the first dielectric layer; a second dielectric layer over the first dielectric layer, the first conductive structure and the second conductive structure, wherein the second dielectric layer extends below the topmost surface of the first dielectric layer; and a third conductive structure extending through the second dielectric layer, wherein a bottom surface of the first conductive structure and a bottom surface of the third conductive structure are in physical contact with the first dielectric material having the first composition, wherein the third conductive structure is in physical contact with an interface between the topmost surface of the first conductive structure and the first sidewall of the first dielectric layer, wherein an entirety of an interface between the third conductive structure and the first dielectric layer is planar, and wherein the entirety of the interface between the third conductive structure and the first dielectric layer is below and spaced apart from the topmost surface of the first dielectric layer (claim 21).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817